Petition denied by unpublished PER CURIAM opinion.
PER CURIAM:
George Miller petitions for a writ of mandamus alleging that the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2000) petition. He seeks an order from this court directing the district court to act. After Miller filed the instant mandamus petition, the district court entered an order denying relief on Miller’s habeas petition. Accordingly, we deny Miller’s mandamus petition as moot but grant his motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.